El Juez Asociado Señor de Jesús
emitió la opinión del tribunal.
 La cuestión fundamental envuelta en este recurso fué resuelta en el día de boy adversamente a la recurrente en el caso de Arturo E. Quintero v. Registrador de la Propiedad de Bayamón, a saber: Permutadas dos fincas agrupadas por su transmitente en la misma escritura en que se formalizó la permuta, ¿procede la inscripción de la permuta sin que previamente se inscriba la agrupación? A lo que allí dijimos en relación con la escritura de compraventa nada tenemos que agregar aquí.
Sólo nos resta resolver si tratándose de que la Autoridad de Tierras dé Puerto Rico es la adquirente, viene ella obligada a pagar los honorarios que' devenga la inscripción de la agrupación. Ningún interés personal puede tener el transmitente en agrupar fincas que en el mismo acto enajena. Como la agrupación se verifica con el consentimiento de la adquirente, quien de no estar conforme con la agrupación hubiera podido no aceptar la permuta, el acto del transmitente al agrupar equivale y puede considerarse como el acto de la adquirente. Surís v. Registrador, 55 D.P.R. 540.
Establecido este principio, es de aplicación el art. 1 de la Ley núm. 30 de 29 de abril de 1943 (pág. 79) que dice así:
“La Autoridad de Tierras de Puerto Rico y su Director Ejecutivo quedan por la presente exentos del pago de toda clase de derechos proscritos por las leyes vigentes para la tramitación de procedi-mientos judiciales, la expedición de certificaciones en todos los cen-tros del gobierno insular y para el otorgamiento de documentos públi-cos y su inscripción en cualquier registro público de Puerto Rico.”
*772Por los motivos expuestos, procede revocar la nota recu-rrida y se ordena la inscripción libre de derechos de la agru-pación y permuta de- la finca que por la escritura núm. 6 de 1ro. de julio de 1946, ante el notario Alberto Picó Santiago, adquirió la Autoridad de Tierras de Puerto Rico.
El Juez Asociado Sr. Snyder no intervino.